LEW|S
BR|SBOIS
BlsGAARD
&sMM LLP

AT|'URNEW$ AT LAW

\QM-I¢\UI¢ILUNb-\

NNNNNNNNNl-L»-¢i-\r-*\-\\-\l-¢ »-o

 

 

Case 3:17-Cv-02699-LB Document 120-3 Filed 03/04/19 Page 1 of 3

TOMIO B`. NARITA (sBN 156576)
tr}arlta snll .com

ARITA _LLP
44 Montgomery Street Sulte 3010
san Franclsco, CA 941’04-48 16
Telephone: 415 283-1000
Facslmile: 415 352-2625
Attorne s for Defendants
Unifun CCR Partners;
Unlfi.lnd Portfolio A, LLC;
Matthev\_/ W. Quall; _ _
Lang, Rlchert & Patch, A Professlonal Corporatron
UNITED STATE DISTRICT COURT OF ALIFORNIA
NORTI-IERN DISTRICT OF CALIFORNIA
JAGDEEP S BIDWAL, Case No. 3 :17-cv-02699-LB
Plaintiff, DECLARATION OF STEPHEN H.
TURNER IN OPPOSITION TO
vs. MOTION FOR AWARD OF
ATTORNEY’S FEES AND COSTS
UNIFUND CCR PARTNERS;
UNIFUND PORTFOLIO A, LLC; Date: March 7, 2019
MATTHEW W. UALL; LANG, Time: 9:30 a.m.
RICI-IERT & PA CH, A Courtroom: C
PROFESSIONAL
CORPORATION;ELECTRONIC Honorable Laurel Beeler
DOCUMENT PROCESSING ING.; J.
ASCORRA; J. WILLIAMS,
Defendants.

 

 

I, Stephen H. Turner, declare as follows:

1. I am an attorney duly licensed to practice in this district court and
before all courts of the State of California. l arn a partner in Lewis Brisbois Bisgaard
& Smith. I serve as the chair of the firm’s Consumer Litigation Defense & Financial
Services Practice group. I make this declaration in support of Defendants’
Opposition to Plaintiff’s Motion F or Attorneys’ Fees. I have personal knowledge
of the facts set forth below, and if called as a Witness, I could and would testify

1 3:17-¢v-02699-LB

DECLARATION OF STEPHEN H. TURNER IN OPPOSITION TO MOTION FOR AWARD OF ATTORNEY’S
FEES AND COSTS

 

LEW|S
sRlsBols
alscAAno
&sMn-lup

Al"lORNE\'S AT LAW

\EW-IC\U\LMN*-\

NNNNNNNNNl-nl-¢»-\\-\-¢r-\l-l-\l-
M-lG\Lh-ILUNl-*QNQQ°-JQ\UI-lib-IN|-*;

 

 

Case 3:17-Cv-02699-LB Document 120-3 Filed 03/04/19 Page 2 of 3

competently thereto.

2. I graduated from the University of Southern California School of Law
in 1976, and I have been practicing law in California for the past thirty-nine (39)
years. During the past 20 years of my career, l have practiced regularly and very
extensively in the defense of financial institutions and professionals, including
collection agencies, credit grantors, and debt collection law firms, in actions
involving claims of unlawful collection practices, intentional misconduct, violations
of the Telephone Consumer Protection Act (TCPA), the Fair Debt Collection
Practices Act (FDCPA), the F air Credit Reporting Act (FCRA), the Rosenthal Act
and unfair competition statutes. I have defended thousands of these cases filed in all
of the courts in California, including this Court, as well as in other jurisdictions

across the country, representing debt collectors Who have been sued for allegedly

violating consumer protection laws.

3. I regularly lecture at collection industry conferences and I publish
articles on the area of collection law and more specifically, relating to compliance
with Federal and state laws and regulations that address debt collection and credit
reporting I have been selected by the national trade organization, American
Collectors Association (ACA), to provide assistance to debt collectors regarding
collection activity in California and compliance with state and federal laws.

4. I regularly handle cases asserting claims under the FDCPA and under
the California Rosenthal Fair Debt Collection Practices Act filed in the Northern
District of California. I bill my clients no more than $425.00 hour for my time for
these matters. I routinely bill less. I believe $425.00 is a reasonable rate for
attorneys with my level of experience to charge to charge to handle FDCPA matters
in the Northern District of California.

5. 7 I have reviewed the pleadings in this case that were filed by counsel for
plaintiff, and the procedural chronology of the case. My review indicates that the
legal services provided and the legal issues addressed in the case Were not

z 3:17-cv-02699-LB

DECLARATION OF STEPHEN H. TURNER IN OPPOSITION TO MOTION FOR AWARD OF ATTORNEY’S
FEES AND COSTS

 

LEW|S
BRlsBols
B|SGAARD
&svm-l Lu=

ATTDRdEVS AI LAW

@M'-IG'\Ul-ILb-)N\-l

NNMNNNNNNr-al-\l-\»-\s-a\-\v-¢l-\
QO--JIG\Ul-BWNI»-\Q\ooo~.l¢\u\kml\):;

 

 

Case 3:17-Cv-02699-LB Document 120-3 Filed 03/04/19 Page 3 of 3

substantively or procedurally complex. Based on my experience and personal
knowledge, I believe that most if not all of my clients would be unwilling to pay
more than $3 75.00 per hour for my legal services, or for the legal services provided
by plaintiffs counsel in this case.

6. I believe the hourly rates sought by counsel for plaintiff are excessive
for this case and the services provided Based upon my experience, the hourly rates
sought are clearly not within the reasonable range of market rates charged by private
attorneys of similar skill, reputation, and experience for comparable legal services in
the Northern District of California. In my opinion, the reasonable hourly market rate
based on the experience of counsel for plaintiff and the legal services provided
would be no more than $425.00 per hour.

I declare under penalty of perjury that the foregoing is true and correct.
Executed this 12th day of February, 2019, at New York City, New York.

 

 

3 3 : l7-cv-02699-LB
DECLARATION OF STEPHEN H. TURNER IN OPPOSITION TO MOTION FOR AWARD OF ATTORNEY’S
FEES AND COSTS

 

